                Case 3:18-cv-05727-TSZ Document 48 Filed 07/26/21 Page 1 of 1




 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE

 5
       ALICIA SWEARINGEN and DAVID
       SWEARINGEN, individually and on
 6
       behalf of their minor child, L.S.,
 7                            Plaintiffs,
                                                        C18-5727 TSZ
 8         v.
                                                        MINUTE ORDER
 9     NORTH THURSTON SCHOOL
       DISTRICT,
10
                              Defendant.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
             (1)     Counsel having advised the Court via email that this matter has been
     resolved in principle, the trial date of September 7, 2021, the Pretrial Conference set for
14
     August 26, 2021, and all related deadlines are STRICKEN. Any motion for appointment
     of a settlement guardian ad litem (“GAL”) pursuant to Local Civil Rule 17(c) shall be
15
     filed within twenty-one (21) days of the date of this Minute Order. Such motion shall
     identify the proposed GAL with particularity, including his/her qualifications, experience,
16
     and customary hourly rate. If no motion for appointment of a GAL is timely file, the
     parties shall file a Joint Status Report within twenty-eight (28) days of the date of this
17
     Minute Order.
18          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 26th day of July, 2021.
20

21                                                     Ravi Subramanian
                                                       Clerk
22
                                                       s/Gail Glass
23                                                     Deputy Clerk

     MINUTE ORDER - 1
